28 F.3d 1208
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ilona K. BUKO, Plaintiff-Appellant,v.AMERICAN MEDICAL LABORATORIES, INCORPORATED, Defendant-Appellee.
No. 93-1952.
United States Court of Appeals, Fourth Circuit.
Argued May 12, 1994.Decided July 5, 1994.

1
Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Claude M. Hilton, District Judge.  (CA-93-127-A)


2
Argued:  Charles Austin Stewart, Orange, VA, for appellant.


3
Argued:  Christine Hope Perdue, Hunton & Williams, Fairfax, VA.  On brief:  Misti Mukherjee, Hunton & Williams, Fairfax, VA, for appellee.


4
E.D.Va.


5
AFFIRMED.


6
Before RUSSELL, HAMILTON and MICHAEL, JJ.

OPINION
PER CURIAM

7
Plaintiff Ilona Buko appeals the district court's dismissal on summary judgment of her claims against her former employer, American Medical Laboratories, Inc., under the Age Discrimination in Employment Act, 29 U.S.C. Secs. 621 et seq., and section 504 of the Rehabilitation Act of 1973, 29 U.S.C. Sec. 794.


8
We have reviewed the issues, studied the briefs and the record, and heard oral argument.  We find no merit in plaintiff's arguments and, therefore, affirm the district court's dismissal of her claims.

AFFIRMED